328 S.W.3d 712 (2010)
Bobby COLLINS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93703.
Missouri Court of Appeals, Eastern District, Division Five.
May 4, 2010.
Brocca L. Smith, for appellant.
Chris Koster, Atty. Gen., Shaun Mackelprang and Dora Fichter, Jefferson City, for respondent.
Before KENNETH M. ROMINES, C.J., ROY L. RICHTER, J., and WILLIAM L. SYLER, Sp. J.


*713 ORDER

PER CURIAM.
Bobby Collins appeals the motion court's denial of his Rule 29.15 motion for postconviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).